PD-1493-15
               IN THE COURT OF   CRIMINAL APPEALS
                             OF TEXAS                          ^OIIRTQFCRWNAUPPEALS
DAVID K. THACKER JR.,                                              NOV 18 2015
                MOVANT


V.                                                             Abet Acosfa, Clerk
THE STATE OF TEXAS,                                                 FILED IN
                RESPONDENT
                                                            COURT OF CRIMINAL APPEALS
              MOTION FOR EXTENSION OF TIME TO FILE
                PETITION FOR DISCRETIONARY REVIEW
                                                                Abel Acosta, Clerk
      COMES NOW DAVID K. THACKER JR., Movant pro se, and files

this motion for an extension of   time   to   file his Petition For

Discretionary Review, and would show as follows:

                          )BACKGROUND:

      Movant timely filed his direct appeal with the Third Court

Of Appeals, which affirmed his conviction on November 6, 2015.
Movant was convicted of driving while intoxicated, third offense,

in the 207th Ditrict Court of Comal County, and sentenced by a

jury to life imprisonment on January 28, 2015.

      Movant is filing his Petition For Discretionary Review pro

se.   Movant has no legal training and limited access to the Law

Library at the Estelle Unit where he is incarcerated, and resp

ectfully asks the Court for a Sixty (60) day extension of time
to research and file his Petition For Discretionary Review.

                               PRAYER

      WHEREFORE PREMISES CONSIDERED, Movant prays this Honorable

Court grant his motion for an extension of time to file his PDR.
                                                  Respectfully submitted,


                                                       /K. Thacker Jr.
                                                        1990675
                                                  Estelle   Unit